Case: 19-60415     Document: 00515956263         Page: 1     Date Filed: 07/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 28, 2021
                                  No. 19-60415
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Rosa Maria Navarrete-Lopez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A098 042 434


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES
   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosa Maria Navarrete-Lopez petitioned for review of an October 20,
   2017, Board of Immigration Appeals (“BIA”) decision denying her motion



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60415        Document: 00515956263             Page: 2      Date Filed: 07/28/2021




                                         No. 19-60415


   to reopen. The court denied her petition, holding that, inter alia, her claim—
   that the stop-time rule of 8 U.S.C. § 1229(d)(1)(A) never triggered—was
   meritless. Navarrete-Lopez petitioned for a writ of certiorari, and, following
   the Supreme Court’s holding in Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021), the Court granted, vacated, and remanded for further consideration.
           Navarrete-Lopez received a notice to appear that failed to list the date
   and time of the removal hearing. She then received a corrective notice of
   hearing. The BIA concluded that this process was sufficient to trigger the
   stop-time rule. But Niz-Chavez prohibits the use of such a two-step process
   to trigger the stop-time rule. See Niz-Chavez, 141 S. Ct. at 1480 (holding that
   to trigger the stop-time rule, the government must serve “‘a’ single
   document containing the required information, not a mishmash of pieces
   with some assembly required”). Navarette-Lopez’ petition is therefore
   granted as to the stop-time issue and denied in all other respects for the
   reasons laid out in our prior order. 1
           IT IS ORDERED that the petition for review is GRANTED IN
   PART and the matter is hereby REMANDED to the BIA.
           IT IS FURTHER ORDERED that the petition is DENIED on
   the remaining grounds.




           1
            Niz-Chavez does not affect our jurisdictional holding. See Maniar v. Garland, 998
   F.3d 235, 242 n.2 (5th Cir. 2021).




                                               2